--------------------------------------------------------------------------------

 
Exhibit 10.1
 
 


Silicon Valley Bank 
 
Amendment to Loan Documents
 


Borrower: Internap Network Services Corporation 
 
Date:  December 27, 2005
 


THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is entered into between
Silicon Valley Bank (“Silicon”) and the borrower named above (“Borrower”).
 
Silicon and Borrower agree to amend the Loan and Security Agreement between
them, dated October 21, 2002 (as otherwise amended, if at all, the “Loan
Agreement”), as follows, effective as of the date hereof. (Capitalized terms
used but not defined in this Amendment shall have the meanings set forth in the
Loan Agreement.)
 
1.    Modified Maximum Revolving Credit Limit. The Maximum Revolving Credit
Limit set forth in Section 1 of the Amended and Restated Schedule to Loan and
Security Agreement is hereby amended from “$15,000,000” to “$10,000,000”.
 
2.    Modified Letter of Credit Sublimit. The Letter of Credit Sublimit set
forth in Section 1 of the Amended and Restated Schedule to Loan and Security
Agreement is hereby amended from “$5,000,000” to “$6,000,000”. 
 
3.    Extension of Maturity Date with Respect to Revolving Loans. The Maturity
Date with respect to the Revolving Loans and related Obligations is hereby
amended from “December 28, 2005” to “December 27, 2006”.
 
4.    Deletion of Minimum Cash EBITDA Financial Covenant. The Minimum Cash
EBITDA Financial Covenant set forth in Section 5 of the Amended and Restated
Schedule to Loan and Security Agreement is hereby deleted.
 
5.    Addition of Minimum Tangible Net Worth Financial Covenant. The following
Minimum Tangible Net Worth Financial Covenant is hereby added to Section 5 of
the Amended and Restated Schedule to Loan and Security Agreement and shall read
as follows: 
 
Minimum Tangible
 
Net Worth:
 
Borrower shall maintain a Tangible Net Worth of not less than $60,000,000 plus
(i) 50% of all consideration received after the date hereof for new issues of
equity securities and new subordinated debt of the Borrower, plus (ii) 50% of
the Borrower’s
 



 
 

--------------------------------------------------------------------------------

 
 





Silicon Valley Bank
Amendment to Loan Documents 

 
 
 
 
 

 
net income in each fiscal quarter ending after the date hereof. Increases in the
Minimum Tangible Net Worth Covenant based on consideration received for equity
securities and subordinated debt of the Borrower shall be effective as of the
end of the month in which such consideration is received, and shall continue
effective thereafter. Increases in the Minimum Tangible Net Worth Covenant based
on net income shall be effective on the last day of the fiscal quarter in which
said net income is realized, and shall continue effective thereafter. In no
event shall the Minimum Tangible Net Worth Covenant be decreased.

 
6.    Addition of Tangible Net Worth and Related Definitions. The following
definitions are hereby added to the “Definitions” portion of Section 5 of the
Amended and Restated Schedule to Loan and Security Agreement and shall read as
follows
 
"Tangible Net Worth" is, on any date, the consolidated total assets of Borrower
and its Subsidiaries plus the principal amount of Subordinated Debt of Borrower
minus, (i) any amounts attributable to (a) net goodwill, (b) net intangible
items such as unamortized debt discount and expense, Patents, trade and service
marks and names, Copyrights and research and development expenses except prepaid
expenses, and (c) reserves not already deducted from assets, (ii) cumulative
non-cash stock compensation expenses beginning 1/1/06, and (iii) Total
Liabilities.


"Total Liabilities" is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower's consolidated balance sheet, but
excluding all Subordinated Debt other than the then-current portion of such
Subordinated Debt allowed to be paid.


"Copyrights" are all copyright rights, applications or registrations and like
protections in each work or authorship or derivative work, whether published or
not (whether or not it is a trade secret) now or later existing, created,
acquired or held.


"Subordinated Debt" is debt incurred by Borrower subordinated in right of
payment to Borrower's indebtedness owed to Bank on terms satisfactory to Bank
and which is reflected in a written agreement in a manner and form acceptable to
Bank and approved by Bank in writing.

7. Fee.    In consideration for Silicon entering into this Amendment, Borrower
shall concurrently pay Silicon a fee in the amount of $40,000, which shall be
non-refundable and in addition to all interest and other fees payable to Silicon
under the Loan Documents. Silicon is authorized to charge said fee to Borrower’s
operating account.
 


 
 

--------------------------------------------------------------------------------

 
 
 



Silicon Valley Bank
Amendment to Loan Documents 

 
8.    Representations True. Borrower represents and warrants to Silicon that all
representations and warranties set forth in the Loan Agreement, as amended
hereby, are true and correct as of the date hereof.
 
9.    General Provisions. This Amendment, the Loan Agreement, any prior written
amendments to the Loan Agreement signed by Silicon and Borrower, and the other
written documents and agreements between Silicon and Borrower set forth in full
all of the representations and agreements of the parties with respect to the
subject matter hereof and supersede all prior discussions, representations,
agreements and under-standings between the parties with respect to the subject
hereof. Except as herein expressly amended, all of the terms and provisions of
the Loan Agreement, and all other documents and agreements between Silicon and
Borrower shall continue in full force and effect and the same are hereby
ratified and confirmed.
 
Borrower:
 
INTERNAP NETWORK SERVICES CORPORATION
 
 
By /s/ David C. Buckel
President or Vice President
 
By____________________________
Secretary or Ass't Secretary
Silicon:
 
SILICON VALLEY BANK
 
 
 
By /s/ Nathan Ottinger
Title Senior Vice President
 


